DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 are objected to because of the following informalities:  the recitation of “handles..” in line 7 is suggested to change to - - handles. - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite as being incomplete since it does not end with a period.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-42 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2017/0055727) in view of Alvarado et al. (US 2009/0289019).
Regarding claim 1, Tan teaches a hanging bag dispenser (fig.1) comprising: a bag support platform (14), said platform providing a surface (18), said surface 5contacting a last bag in a vertically supported bag pack, said bag pack having a first predetermined width and a first predetermined length; at least one mounting device (38), said device being attached to said bag support platform and being sized, shaped and disposed to engage a mounting aperture, said aperture penetrating each bag in said bag pack; 10a positioning system (50), said system being attached to said bag support platform and maintaining said bag support platform at a height sufficient to allow said bag pack to extend downwardly for at least said first predetermined length; at least one pivotally mounted bag control arm (58), said bag control arm being 15mounted to said bag support platform and being sized shaped and disposed to permit installation of said bag pack on said at least one mounting device when pivoted to a loading position and disposed to constrain an outermost bag in said bag pack when pivoted to a control position ([0015] and [0086]).
Tan fails to teach 20at least one guard plate, said at least one guard plate being mounted adjacent said at least one pivotally mounted bag control arm, said guard plate preventing access to an upper portion of bags in said bag pack when said pivotally mounted bag control arm is pivoted to said control position.
However, Alvarado teaches hanging bag dispenser (figs. 1 and 2) having at least one guard plate (shield 30), said at least one guard plate being mounted adjacent to at least one arm (61B), said guard plate preventing access to an upper portion of bags in said bag pack ([0013], [0026] and [0036]).
In view of Alvarado’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tan by incorporating the teaching as taught by Alvarado so as to shield portion of the bags for the user (see Alvarado: [0013]).
Regarding claim 2, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one 5mounting device is upwardly and rearwardly angled (fig. 1H).
Regarding claim 3, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one mounting device comprises a bendable tab ([0088]).
Regarding claim 4, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one mounting device comprises an angled hook ([0089]).
Regarding claim 5, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one pivotally mounted bag control arm rests upon said outermost bag in said bag pack when pivoted 15to said control position ([0090]).
Regarding claim 6, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said positioning system is selected from the group comprising: floor stands, wall mounts, surface mounts, counter mounts, glue, screws, nails 20and looping and hooking fasteners (Velcro®) 29 ([0091]).
Regarding claim 7, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches first and second horizontal control arms, said control arms being attached either of to and adjacent to said bag support platform and being sized, shaped and disposed to align with hanging apertures disposed in handles of a T-shirt style bag ([0092]).
Regarding claim 8, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches a surrounding control device, said device being attached to either of said bag support platform and said positioning system, and being sized shaped and disposed to surround at least a lower portion of said bag pack, thereby preventing a user from pulling a bag from a 10lower portion of said bag ([0093]).
Regarding claim 9, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said control device is of wire form construction ([0094]).
Regarding claim 10, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said control device is formed of wood, plastic or metal ([0095]).
Regarding claim 11, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said support platform comprises either of a vertical and angled planar surface ([0096]).
Regarding claim 12, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said support platform is horizontally oriented and having either of a cylindrical and convex curved surface ([0097]).
Regarding claim 13, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein the support platform has a canopy-style angled bag surface ([0078]).
Regarding claim 14, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein at least one mounting device is a mounting spike having an angled portion adjacent a distal end of said spike ([0098] and [0099]).
Regarding claim 15, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one mounting device is slidably mounted to said bag support platform and adapted to 10accommodate bags having a variety of differently located mounting apertures ([0100]).
Regarding claim 16, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one mounting device is a mounting hook ([0101]).
Regarding claim 17, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said mounting hook is slidably mounted to said bag support platform and adapted to accommodate bags having a variety of differently located mounting apertures ([0102]).
Regarding claim 18, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said positioning system 20further comprises any of a floor stand, a counter mount, and a surface mount, said positioning system adapted to support at least two of said bag support platform ([0103]).
Regarding claim 19, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said positioning system is a wall mount, said wall mount supporting said bag support platform ([0104]).
Regarding claim 20, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said positioning system is 5a counter mount, said counter mount supporting said bag support platform ([0105]).
Regarding claim 21, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one pivotally mounted bag control arm contacts said outermost bag of said bag pack at a single point ([0106]).
Regarding claim 22, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one pivotally mounted bag control arm comprises a pair of control arms, said control arms contacting said outermost bag of said bag pack at two points ([0107]).
Regarding claim 23, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one pivotally mounted bag control arm comprises at least one weight, said weight providing increased friction between said control arm and said outermost bag ([0108]).
Regarding claim 24, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said at least one pivotally 20mounted bag control arm comprises first and second bag control elements; said first and second elements being attached to a pivot rod, said pivot rod being disposed within a bearing structure, said bearing structure being attached to said bag support platform ([0109]).	Regarding claim 25, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said bag further 5comprises a central handle, said central handle selected from the group comprising: round, oval, kidney-shaped and racetrack (elongated round) ([0110]).
Regarding claim 26, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said bag further comprises a top seam, a bottom seam, a U-shaped cut-out commencing at said top 10seam, extending downwardly toward said bottom seam, proceeding across said bag and rejoining said top seam, a central hanging aperture, said top seam and bag material adjacent said U-shaped cut-out forming first and second bag handles, said bag handles having first and second hanging apertures disposed in an upper portion of said handles ([0111]).
Regarding claim 27, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said bag further comprises at least one side gusset ([0112]).
Regarding claim 28, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said bag pack further 20comprises self-opening bags, said self-opening bags employing technology selected form the group comprising: corona treatment, corona treatment with pressure, knife 33 cutting, adhesives, hot staking, cold pinning, special material formulations and adhering inks ([0113]).
Regarding claim 29, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein the special material 5formulation comprises 40-48 wt. % high density, high molecular weight polyethylene, 12-20 wt. % high density, medium molecular weight polyethylene, 20-30 wt. % linear low density polyethylene, 0-8 wt. % color concentrate ([0114]).
Regarding claim 30, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein the special material 10formulation further comprises 0.5 wt. % slip and antiblock compound ([0115]).
Regarding claim 31, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein the special material formulation further comprises 1-3 wt. % calcium carbonate ([0116]).
Regarding claim 32, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein the special material formulation further comprises 10-20 wt. % recycled material, said recycled material comprising about 40-48 wt. % high density, high molecular weight polyethylene, 12- 20 wt. % high density, medium molecular weight polyethylene, 20-30 wt. % linear low density polyethylene, 0-8 wt. % color concentrate ([0117]).
Regarding claim 33, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein 10-15 wt. % of said linear low density polyethylene has a density ranging from .923-.924 gm/cc ([0118]).
Regarding claim 34, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein 10-15 wt. % of said linear low density polyethylene has a melt index ranging from .25-.30 gm/10 minutes ([0119]).
Regarding claim 35, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said high density, medium molecular weight polyethylene has a density ranging from .937-.947 gm/cc ([0120]).
Regarding claim 36, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said high density, medium molecular weight polyethylene has a melt index ranging from .10-.30 gm/10 10minutes ([0121]).
Regarding claim 37, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches a central mounting hook and first and second horizontal control arms, said mounting hook and said control arms being attached either of to and adjacent to one of said at least two of 15said bag support platform and being sized, shaped and disposed to align with hanging apertures disposed in bag material adjacent a U-shaped cut-out and handles of a T-shirt style bag, respectively ([0122]).
Regarding claim 38, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein said positioning system 20supports two bag support platforms, said platforms being disposed at right angles to each other ([0123]).
Regarding claim 39, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches further comprising at least one removable surrounding control device, said device being attached to either of said bag support platform and said positioning system, and being sized shaped and disposed to surround at least a lower portion of said bag pack, thereby preventing a user from 5pulling a bag from a lower portion of said bag ([0124]).
Regarding claim 40, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Alvarado further teaches wherein the at least one guard plate (30) comprises a first side guard plate (one side of 84), disposed between a first arm (61A) and a mounting device (34) and another guard plate (other side of 84), disposed between the mounting device (34) and a second arm (61B) (fig. 2). Both Tan and Alvarado fail to teach a second guard plate and the position of the second guard plate as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tam and Alvarado to provide the second guard plate and its position as claimed in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option and mere duplication to provide an additional guard plate and its position along with additional mounting device.  Moreover, it has been decided that a mere duplication of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(B).
Regarding claim 41, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Alvarado further teaches wherein the at least one guard plate (30) comprises a first side guard plate (one side of 84), disposed between a first arm (61A) and a central mounting device (34) and a second guard plate (other side of 84), disposed between the central mounting device (34) and a second arm (61B) (fig. 2).
Regarding claim 42, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Alvarado further teaches wherein the at least one guard plate is attached to a mounting loop (80B), the mounting loop being attached at a first end to first pivotally mounted bag control arm and attached at a second end to the second pivotally mounted bag control arm (fig. 2).
Regarding claim 45, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein the surrounding control device (74) include a central opening, the central opening permitting access to a central portion of a front surface of the outermost bad (fig. 1H).
Claim(s) 43, 44, 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Alvarado as applied to claim 1 above, and further in view of Nguyen et al. (US 6,729,483).
Regarding claims 43 and 46, Tan as modified by Alvarado teaches all subject matter claimed as applied above.  Tan further teaches wherein the bag support platform (14) comprises a horizontal portion and a vertical portion, the at least one pivotally mounted bag control arm (58) being disposed to constrain the bag pack between the bag control arm and the vertical portion (figs. 3E and 4B).  Tan fails to teach the at least one mounting device (38) being disposed upon the horizontal portion at an angle range as claimed.   However, Tan teaches the at least one mounting device is attached to the bag support platform ([0086]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tan for the at least one mounting device being disposed on the horizontal portion at an angle range as claimed in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design and arranging/rearranging options for the at least one mounting device to be placed on the bag supporting platform at the angle range.  For example, see figure 14A of Nguyen where the mounting devices (77 and 77’)  are located at horizontal portion (76).  Moreover, see figure 2 of Alvarado where the mounting devices (72A and 72B) are located at horizontal portion.  Furthermore, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Regarding claim 44, Tan as modified by Alvarado and Nguyen teaches all subject matter claimed as applied above.  Tan further teaches wherein the at least one mounting device comprises at least one folded metal pin (118), the folded metal pin being angled backwardly and attached to the horizontal portion (fig. 3B and [0101]).
	Regarding claim 47, Tan as modified by Alvarado and Nguyen teaches all subject matter claimed as applied above.  Alvarado further teaches wherein the bag pack (218) mounted on the at least one mounting device will have a first tension point adjacent the at least one mounting device and a second tension at an intersection of the horizontal portion and the vertical portion, the first and second tension points augmenting self-opening features of bags in the bag-pack (figs. 1 and 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Nguyen et al. (US 2008/0053929); Kohn et al. (US 2007/0176058); Dickover et al. (US 2006/0038007); Daniels (US 2005/0269349) and Petrie (US 6,264,035) are cited because they are related to bad dispensing assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887